— Appeal by defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered September 7, 1984, convicting him of attempted burglary in the first degree, upon his plea of guilty, and *1043sentencing him as a second felony offender to an indeterminate term of 4 to 8 years’ imprisonment.
Judgment affirmed.
Defendant contends on this appeal that at the plea proceeding he was not advised of his right to testify on his own behalf and to call witnesses, and that his sentence was excessive.
The fact that the court failed to enumerate specifically and obtain waivers of all the rights that defendant is entitled to at a trial, and which he waives by pleading guilty, does not render the plea invalid (People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067). We find that the allocution established the requisite elements of attempted burglary in the first degree, and that defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, supra).
The sentence imposed was bargained for by defendant and was appropriate under the circumstances of the case (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.